Per Curiam :
It is undoubtedly true that a bill in equity will lie in some cases for the discovery of facts material to a just determination of an issue pending in an action at law.
The reason, however, for sustaining a bill is much less now than before parties could be compelled to testify. In this case the facts averred in the demurrers are amply sufficient to justify the court in sustaining the demurrers, and in dismissing the bill.
The special partners have not the custody of the books and are not bound by the entries therein. In fact, the books are in the possession of the assignee, and not in the possession or control now of either the general or special partners. The appellant here has other adequate remedy to compel the discovery sought for.
Decree affirmed and appeal dismissed, at the costs of the appellant.